*’




 Honorable Bill Pemberton
 County Attorney
 Hunt County
 Greenville, Texas                   Opinion NO. w-28
                                     Re :   Applicability of Art.
                                            301b, V.P.C. and Sec.
                                            104,
                                             . . . Art. 6701d, V.C.S.,
                                            wnicn require motor
                                            vehicles to stop while
                                            school bus Is dlscharg-
                                            ing passengers, to motor
                                            vehicles traveling on
                                            4-lane divided super
 Dear Mr. Pemberton:                        highways.
        Your request for an opinion reads as follows:
            "Must a motor vehicle traveling down a
            four lane divided super highway come to
            a complete stop as it approaches a school
            bus vehicle which has come to a stop upon
            the opposite lane of said four lane'divided
            super highway, said school bus vehicle being
            then and there receiving and/or discharging
            passengers, the said school bus vehicle pro-
            ceeding in a direction opposite to the afore-
            mentioned motor vehicle?"
        ~Statutes requiring the driver of a motor vehicle to stop
when such motor vehicle approaches a school bus which is dls-
charging or receiving passengers are Article 301b, Vernon'sAnn.
P.C., Acts of the 42nd Legislature, 1931, page 368; ch. 215;
and Section ,104of Article 6701d, Vernon's Ann. Clvil.Statutes,
Adts of the 50th Legislature, 1947, page 967, ch. 421, as
amended in 19.53by the 53rd Legislature, and as amended in 1955
by' the 54th Legislature, which latter act is known as the Uniform
Act Regulating Traffic on Highways.
 Hon. Bill Pemberton, page 2: (m-28)



         While the latter act is.the most reaent enactment by
 the Legislature on this subject, and,contains a repealing
 clause (Section 156 of Article 6701d, Vernon's Ann. CiviJ
 Statutes), it is not necessary for this offlce'to render any
 opinion as to the present validity of Art. 301b, Vernon's
 Ann. P. C. in order to answer your question.
         A divided highway Is defined in Section 62, Article
 67018, Vernon's Civil Statutes, as "; . . any highway . . .~
 divided Into two (2) roadways by leaving an intervening space
 or by a physical barrier or clearly Indicated dividing sec-
 tion so constructed as to impede vehicular traffic. . . .v
         Section 104 (c) 'of Article 6701d, Vernon's Ann. Civil
 Statutes, reads as follows:
            "The driver of a.vehicle upon a highway
            with separate roadways need not stop upon
            meeting or passing a school'bus which Is
            on a different roadway or when upon a
            controlled-access highway and the school
            bus is stopped in a loading zone which is
            a part of or adjacent to such highway and
            where pedestrians are not permitted to
            cross the roadway. As'amended.Acts of the
            53rd Legislature, 1953, p. 719, ch. 280,
            Sec. 1."
         The subject matter Inquired about being covered by
 the special provision quoted above, such special provision
 controls if there be-any conflict with any general law to the
 contrary. Article 5, Vernon's Ann. P. C.
          You are accordingly advised that the operator of a
 motor vehicle traveling on one roadway of a four lane super
  highway is not required by law to stop his motor vehicle while
  a school bus is receiving or discharging school children on
  the other roadway of the same divided highway.
\
Hon. Bill Pemberton, page 3: (W-28)



                           SUMMARY
               The operator of a motor vehicle traveling
               on one roadway of a four lane super high-
               way ls'not required by law to stop his
               motor vehicle, while a school bus is re-
               ceiving or,discharging school children on
               the other roadway of the same divided
               highway.

                               Yours very truly,
                              ..
                               WILL ~WILSON
                               Attorney General




                                   Assistant
REF:ms
APPROVED:
OPINION COMMITTEE
H. Grady Chandler
Chairman